United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41127
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE LOPEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-03-CR-108-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Lopez appeals his guilty-plea conviction and sentence

for importing 35.34 kilograms of cocaine.     He argues: (1) that

the district court erred when it denied a reduction in his total

offense level based on his minor role in the offense and (2) that

21 U.S.C. §§ 841, 952 and 960 are facially unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).      Lopez

concedes that his second argument is foreclosed but nevertheless

raises the issue to preserve it for possible further review.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41127
                                -2-

     The large quantity of cocaine that Lopez was transporting

supports the denial of a minor participant reduction despite

Lopez’s claim that he was only a courier.   See United States v.

Rojas, 868 F.2d 1409, 1409-10 (5th Cir. 1989).   The district

court therefore did not clearly err in determining that Lopez was

not entitled to a minor role reduction pursuant to U.S.S.G.

§ 3B1.2(b).   See United States v. Zuniga, 18 F.3d 1254, 1261 (5th

Cir. 1994).

     Lopez’s argument regarding the constitutionality of the

statutes of conviction is foreclosed by this court’s decision in

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

     The judgment of the district court is therefore AFFIRMED.